Case: 16-41537      Document: 00514158603         Page: 1    Date Filed: 09/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-41537                                   FILED
                                  Summary Calendar                         September 15, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE SOSA-ALCIDES, also known as Jose Alcides-Sosa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-323-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Sosa-Alcides appeals the 37-month within-guidelines sentence
imposed on his guilty plea conviction for illegal reentry after removal. See
8 U.S.C. § 1326(a), (b)(2). Finding no error by the district court, we affirm. See
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
       The district court properly overruled Sosa-Alcides’s sole objection to the
calculation of the guidelines sentencing range, which was that it was error to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41537    Document: 00514158603     Page: 2   Date Filed: 09/15/2017


                                 No. 16-41537

enhance the base offense level by eight levels under U.S.S.G. § 2L1.2(b)(1)(C)
(2015) on the ground that Sosa-Alcides had 2010 and 2012 California felony
convictions for receipt of a stolen motor vehicle and that each conviction
constituted an aggravated felony conviction under 8 U.S.C. § 1101(a)(43)(G).
Sosa-Alcides was sentenced to more than one year in prison on each of those
convictions under California Penal Code § 496d(a), which makes it a crime for
anyone to buy or receive “any motor vehicle . . . that has been stolen or that
has been obtained in any manner constituting theft or extortion, knowing the
property to be stolen or obtained.”
      As Sosa-Alcides acknowledges, we have held that a conviction under a
substantially similar statute, Texas Penal Code § 31.03, constitutes a
conviction for an aggravated felony theft under § 1101(a)(43)(G). See United
States v. Rodriguez-Salazar, 768 F.3d 437, 438 (5th Cir. 2014). Sosa-Alcides
suggests, however, that Martinez v. Mukasey, 519 F.3d 532, 541 (5th Cir. 2008),
controls the disposition of this appeal. He suggests further that his argument
is not foreclosed because Rodriguez-Salazar did not specifically address
§ 496d(a), which Sosa-Alcides believes not to fit within the generic crime of
theft because the statute criminalizes conduct that may involve the victim’s
consent.
      We conclude that Rodriguez-Salazar, 768 F.3d at 437-38, resolves the
issue at hand in the Government’s favor.           In Rodriguez-Salazar, we
emphasized that the theft question before us, namely, the eight-level offense
enhancement for a violation of § 31.03, had not been before us in Martinez,
which addressed whether a conviction under the federal bank fraud statute
qualified as an aggravated felony. Rodriguez-Salazar, 768 F.3d at 438.
      AFFIRMED.




                                      2